 1   Rene L. Valladares
     Federal Public Defender
 2   Nevada State Bar No. 11479
     Erin Gettel
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13877
 4   411 E. Bonneville Avenue, Suite 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577
 6   Erin_Gettel@fd.org

 7
                                 UNITED STATES DISTRICT COURT
 8
 9                                    DISTRICT OF NEVADA

10
     United States of America,                          Case No. 2:19-cr-00026-APG-VCF
11
                    Plaintiff,                          First Stipulation to Continue Reply
12                                                      Deadline
            v.
13
     Jovanni Camacho,
14
                    Defendant.
15
16          Camacho’s reply to the government’s responses to the motion to suppress and motion
17   to dismiss is currently due on October 11, 2019. Defense counsel will be out of the district on
18   the currently scheduled deadline. Camacho requests this Court continue the reply deadline for
19   one week, to October 18, 2019, which will not affect the March, 2020 trial dates. The
20   government has no objections to this request.
21          DATED: October 4, 2019.
22    Rene L. Valladares                             Nicholas A. Trutanich
      Federal Public Defender                        United States Attorney
23
24    By /s/ Erin Gettel                             By /s/ Christopher Lin
25    Erin Gettel                                    Christopher Lin
      Assistant Federal Public Defender              Assistant United States Attorney
26
 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3
     United States of America,                               Case No. 2:19-cr-00026-APG-VCF
 4
                     Plaintiff,                              Order Granting First Stipulation to Continue
 5                                                           Reply Deadline
             v.
 6
     Jovanni Camacho,
 7                   Defendant.
 8
 9           Based on the stipulation of counsel, the Court finds that good cause exists to continue the
10   October 11, 2019, reply deadline to October 18, 2019.
11           DATED: October 4, 2019.
12
13
                                                     CAM FERENBACH
14                                                   UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
                                                        2
